TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00050-CV



                                John Worldpeace, Appellant

                                               v.

                                    State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. GV502304, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant John Worldpeace filed his notice of appeal on January 25, 2006 and the

clerk’s record was filed on June 26, 2006. On August 3, 2006, the Clerk of this Court sent

Worldpeace notice that his brief was overdue and that his appeal would be dismissed for want of

prosecution if he did not respond to this Court by August 14, 2006. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b), (c).



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: September 13, 2006